Shearn, J.:
I concur in the .result, but I do not agree with the view of Mr. Justice Lattghlin' that the city of New York was under *815a duty to take any affirmative action to safeguard the traveling public from any danger of possible injury that might follow as a result of pedestrians stepping upon the smooth and slippery surface of the gas main. As a necessary incident to the construction of the subway, this gas main of the Consolidated Gas Company was temporarily removed from the sub-surface and laid upon the surface of the pavement so as to permit the gas company to carry on its business without interfering with the subway construction. The management and direction of subway construction is solely in the hands of the Public Service Commission. The Commission required and authorized the relocation of the gas main, acting upon the judgment of its engineers. The city had nothing whatever to do with locating or placing the main. It - could neither control the location nor prevent its being located in the place and in the manner required by the Commission. The gas main was not a nuisance, for it was located and maintained under competent authorization. It was not a part of the street or of the sidewalk and was not maintained by the city. It belonged to the gas company and was maintained by it for its own business purposes. If the gas main, after being properly located, became dangerous through being rendered smooth and slippery, it was the duty of the gas company, which maintained the main for its own purposes, to put it into a reasonably safe condition. There is no obligation on the part of the city to maintain the pipes of the gas company in a safe condition. The case of Schmidt v. City of New York (179 App. Div. 667) does not seem to me to be in point, for what was there said had to do with the condition of planking which constituted the very surface of the street, and which was placed for the purpose of public travel and not, as here, for the purpose of enabling a private corporation to carry on its business.
Clarke, P. J., concurred.
Judgment reversed, with costs, and complaint dismissed, with costs.